Citation Nr: 0019144	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-04 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from October 1952 to August 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

Initially, the Board notes that the appellant's claim was 
first before the Board in October 1996.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to obtain treatment records dated within a year of 
the veteran's death and a medical opinion as to the 
relationship, if any, between the cause of the veteran's 
death and his service-connected ankylosing spondylitis.  
Review of the record indicates that the RO complied with the 
Board's directives, as required by law.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Here, the RO obtained the veteran's 
VA treatment records and the requested medical opinion.


FINDINGS OF FACT

1.  The record shows that the veteran died on February [redacted], 
1994, at the age of 61, due to arteriosclerotic 
cardiovascular disease; peptic ulcer disease was a 
significant condition that contributed to the veteran's death 
but was unrelated to arteriosclerotic cardiovascular disease.

2.  Prior to the veteran's death, service connection had been 
granted for Marie-Strumpell ankylosing spondylitis, and a 60 
percent disability rating had been assigned.

3.  Competent medical evidence has not been presented showing 
a nexus, or link, between the veteran's death from 
arteriosclerotic heart disease and his service and events 
therein.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1999).  To constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (1999).  To be a contributory cause of death, 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  In 
effect, the service-connected disability, to be a 
contributory cause of death, must be shown to have combined 
with the principal cause of death, that it aided or lent 
assistance to the cause of death.  It is not sufficient to 
show that it casually shared in producing death; a causal 
relationship must be shown.  38 C.F.R. § 3.312(c)(1) (1999).

The threshold question that must be resolved with regard to 
each claim of entitlement to VA benefits is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  If the 
appellant has not, the appeal fails as to that claim, and the 
VA is under no duty to assist the appellant in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Case law provides that, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is capable of substantiation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that the three elements of a well 
grounded claim for service connection are: 1) evidence of a 
current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence; 
and 3) a nexus, or link, between the service related disease 
or injury and the current disability, as provided by 
competent medical evidence.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible, or possible, is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions as to 
medical diagnosis and causation are insufficient.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Additionally, 
peptic ulcers (gastric and duodenal) are subject to 
presumptive service connection if manifested to a compensable 
degree within one year after separation from service.  
38 C.F.R. §§ 3.307, 3.309 (1999).

II.  Factual Background

Initially, the Board notes that at the time of the veteran's 
death, service connection was in effect for Marie-Strumpell 
ankylosing spondylitis, and a 60 percent disability rating 
had been assigned.

The pertinent clinical evidence of record consists of the 
veteran's death certificate, his service medical records, VA 
treatment records (dated from May 1973 to May 1993), a 
medical opinion obtained by the RO from an assistant clinical 
professor of medicine/cardiology at UCLA School of Medicine 
(dated in May 1999), and a statement from the veteran's VA 
primary care physician (dated in February 2000).

The veteran died in February 1994.  The veteran's death 
certificate lists as the immediate cause of death 
arteriosclerotic cardiovascular disease, which had had its 
onset years before the veteran's death.  Peptic ulcer disease 
was listed as a significant condition that had contributed to 
the veteran's death but was not related to arteriosclerotic 
cardiovascular disease.  It was noted that the veteran had 
died at his place of residence.

The veteran's service medical records are negative for any 
indication or diagnosis of arteriosclerotic cardiovascular 
disease and peptic ulcer disease.

The veteran's VA treatment records indicate that the veteran 
was diagnosed with a peptic ulcer in the spring of 1992.  
These records also reflect treatment received for Marie-
Strumpell ankylosing spondylitis and for hypertension, which 
was controlled with medication.  These records are silent as 
to any diagnosis or treatment of arteriosclerotic 
cardiovascular disease.

The medical opinion from B. S. F., M. D., Assistant Clinical 
Professor of Medicine (Cardiology), UCLA School of Medicine, 
states that it is clear that the veteran's ankylosing 
spondylitis would have had no connection to the death 
certificate diagnosis of arteriosclerotic cardiovascular 
disease.  Therefore, no connection could be made with the 
veteran's service-connected disability and his cause of 
death.  In reaching this conclusion, Dr. B. S. F. reviewed 
the veteran's claims file and noted that the veteran had been 
treated for hypertension prior to his death and that various 
electrocardiograms had been essentially within normal limits.

The statement from the veteran's VA primary care physician, 
M. A. F., M. D., reflects the RO's request for an opinion 
regarding the veteran's death and its relationship, if any, 
to his service-connected disability.  Dr. M. A. F. indicated 
that he had requested the veteran's death or discharge 
summary, which he had yet to receive.  He also indicated that 
review of this summary was necessary for him to render an 
informed opinion. However, as he wished to close this case, 
he stated as an example, that if the veteran died of 
pneumonia, it would have been adjunct to the veteran's 
service-connected disability.

III.  Analysis

The Board recognizes the appellant's contentions that the 
veteran's death was caused by his service-connected 
ankylosing spondylitis.  Specifically, the Board acknowledges 
the appellant's assertion that the veteran's VA primary care 
physician told her that the veteran's death was caused by 
breathing problems, which were caused by his ankylosing 
spondylitis.  However, the Board must adhere to established 
laws and regulations in its determinations.  As such, the 
appellant's claim must be denied, as it is not well grounded.

In this instance, the immediate cause of the veteran's death 
was arteriosclerotic cardiovascular disease.  During his 
lifetime, the veteran was service-connected for only one 
disability, Marie-Strumpell ankylosing spondylitis.  In order 
to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  

In this respect, there simply is no competent medical 
evidence of record relating the veteran's service-connected 
disability to his death.  The veteran's VA treatment records 
are negative for any diagnosis and treatment of 
arteriosclerotic cardiovascular disease.  Further, the 
statement from the veteran's VA primary care physician opines 
as to a causal relationship between pneumonia and the 
veteran's service-connected disability.  As to this opinion, 
the Board stresses that the immediate and contributory causes 
of the veteran's death were arteriosclerotic cardiovascular 
disease and peptic ulcer disease.  Pneumonia was not in any 
manner indicated on the veteran's death certificate.  Also, 
the Board points out that this opinion was given for purposes 
of example.  Moreover, the medical opinion from Dr. B. S. N. 
unequivocally states that there is clearly no connection 
between the veteran's service-connected ankylosing 
spondylitis and his death from arteriosclerotic 
cardiovascular disease, as diagnosed on the veteran's death 
certificate.

Additionally, as to the veteran's peptic ulcer disease, the 
Board notes that the evidence of record indicates that it was 
initially diagnosed in the spring of 1992, approximately 38 
years after the veteran's separation from service.  As such, 
presumptive service connection is not warranted in this 
instance.  See 38 C.F.R. §§ 3.307, 3.309.  Also, none of the 
pertinent clinical evidence of record speaks to a 
relationship between the veteran's service and events therein 
and the post-service diagnosis of a peptic ulcer.  As such, 
direct service connection is not warranted in this instance.  
See 38 C.F.R. §§ 3.303, 3.304.

In effect, the appellant has proffered only her assertions as 
to the relationship between the veteran's service-connected 
ankylosing spondylitis and his cause of death.  Nothing in 
the record indicates that she is competent to provide a 
medical opinion as to causation.  Espiritu v. Derwinski, 
supra.  Where the determinative issue involves medical 
causation, competent medical evidence is required.  See 
Grottveit v. Brown.

Accordingly, absent competent medical evidence of a nexus, or 
link, between the veteran's cause of death and events in 
service (including his service-connected Marie-Strumpell 
ankylosing spondylitis), the appellant has not presented a 
well grounded claim of entitlement to service connection for 
the cause of the veteran's death.  See Caluza v. Brown, 
supra.  

In reaching this determination, the Board acknowledges the 
confusion surrounding the circumstances of the veteran's 
death and whether a discharge summary of some kind was 
available for review by the veteran's VA primary care 
physician.  Upon review of the veteran's claims file, 
however, the Board notes that the veteran died at home and 
that no autopsy was performed.  Subsequently, the veteran's 
body was cremated.  As such, there is no discharge summary 
for the veteran's VA primary care physician to review, 
because there are no medical records pertaining to the 
veteran's last illness.  Further, the Board notes that the RO 
initially received copies of the veteran's VA treatment 
records prior to their being archived in 1998.  Apparently, 
then, the veteran's claims file contains all treatment 
records available, and a special request for retrieval of 
archived records is unnecessary in this instance.

As the appellant's claim is not well grounded, VA is under no 
duty to assist her in further development of her claim.  
38 U.S.C.A. § 5107(a); see also Morton v. West, 12 Vet. App. 
477 (1999).  Nor has the appellant provided any indication of 
the existence of additional evidence which would make her 
claim well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this respect, the Board notes that the appellant has 
consistently stated that the veteran's VA primary care 
physician believed the veteran's death to be due to 
respiratory problems that were caused by his service-
connected disability.  As discussed above, respiratory 
problems, including pneumonia, were not listed as either the 
immediate or contributory cause of death.

The Board has disposed of this claim on a ground different 
than that of the RO, as allowed by law.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. Brown, 4 Vet. 
App. 382 (1993).  As such, the Board has considered whether 
the appellant was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the December 1994 statement 
of the case and the June 1999 and March 2000 supplemental 
statements of the case, the Board finds that the appellant 
has been adequately informed of the evidence required in this 
case and afforded an opportunity to respond.  Further, by 
addressing the appellant's claim on the merits, the RO 
provided the appellant's claim greater consideration than 
warranted under the circumstances.  As such, the appellant is 
not prejudiced by the Board's more limited consideration.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the appellant has not met her burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).



ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

